DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding claim 1, applicant argues that the cited prior art do not disclose an average transfer data rate of at least 100 megabits per second.  However, the examiner respectfully disagrees.  Applicant’s specification does not mention or discuss anything about an average transfer rate or the criticality of using any specific transfer rate.  For example, paragraph 4 and 8 of applicant’s specification merely state “…at the transfer rate of at least 500 Mbps”, para. 215 of the specification merely states “transmitting at a minimum transfer rate of at least 300 Mbps”.  Therefore, there is no significance in the term used in the claim to define the difference between the prior art, Lee et al, disclosure of “transmitting at a transfer data rate of at least 100 Mbps” and applicant’s claim.  Applicant further argues the cited prior art do not disclose the second material is diamond as in claim 9.  However, the examiner also rejected claim 9 under the reference Nasser-Faili in page 11 of the office action dated 1/22/21 where the 
According to MPEP 2144.04, legal precedent can be used as a source of supporting rationale.  Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients, since applicant has not demonstrated the criticality of using such claimed elements, it is therefore appropriate to rely on case law as the rationale to support an obviousness rejection.  Regarding claim 13, applicant argues it is not obvious to have the chip comprises a high-electron mobility transistor.  Since the examiner has added the reference, Simons et al to amended claim 1, Simons et al is cited prior art to show the official notice taken wherein said chip comprises a high-electron mobility transistor (col 1, lines 35-49).  Regarding claim 23, the examiner has added the reference, Marchandise et al, as prior art to show the official notice taken.  Regarding claim 20, applicant argues it is not obvious the have the antenna gain to noise temperature be greater or equal to 10 dB/K instead of 20 dB/K as disclosed by Ravishankar (¶ 66).  However, the examiner disagrees. Based on the amount of undesired energy from the satellite and an end-point measured based on the receive gain and the noise temperature, it would have been obvious to measure the antenna gain to noise temperature to be greater or equal to 10dB/K.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) further in view of Lee et al (WO 02/01808; hereinafter Lee) further in view of Simons et al (US 9,484,613; hereinafter Simons).
 	Regarding claim 1, Mitchell disclose a system for transmitting or receiving signals, comprising: an amplifier circuit (132) wherein said amplifier circuit is configured to amplify said signals and enable said system to transmit or receive said signals with an average data transfer rate (¶ 33); and a transmitting or receiving unit (120) configured to be operatively coupled to said amplifier circuit (132), which transmitting or receiving unit is configured to transmit or receive said signals with an effective isotropic radiated power (EIRP) that is measured to be inherently greater than or equal to about 0 In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Mitchell do not disclose a chip comprising a layered structure operably coupled to a substrate, wherein said layered structure comprises a first material and said substrate comprises a second material.  In the same field of endeavor, Chen disclose a chip (228, 416, 606, 101; figs. 16, 29, 53, 1) comprising a layered structure (103, 228, 411) operably coupled to a substrate (227, 102) (figs. 16, 1, 29) (¶ 109, 89, 583), wherein said layered structure comprises a first material (semiconductor material; ¶ 89) and said substrate comprises a second material (gold, palladium, nickel; ¶ 129, 131), and the transmitting or receiving unit (454, 616) coupled to the amplifier chip (416, 606) (figs. 42, 53) (¶s 612, 613, 469, 89).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide a separate die for the amplifier circuit and coupling to a substrate as is well known in the art.  Mitchell and Chen do not disclose specifically disclose transmitting or receiving the signals at an average data rate of at least about 100 megabits per second. In the same field of endeavor, Lee disclose transmitting or receiving the signals at an average data rate of at least about 100 megabits per second (pg. 56, line 20-25; pg. 9, line 9-17; pg. 23, line 
	Regarding claim 2, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Mitchell disclose said system is configured to transmit or receive said signals at a frequency at least about 500 mega Hertz (MHz) (¶ 17).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).   
Regarding claim 3, Mitchell, Chen, Lee, and Simons disclose the system of claim 2, wherein Lee disclose said system is configured to transmit or receive said signals with a bandwidth of at least about 10 mega Hertz (MHz) (pg. 70, line 11).
 	Regarding claim 4, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Lee disclose said average transfer rate is at least about 1 gigabit per second (pg. 2, lines 7-15).  
 	Regarding claim 10, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Chen disclose said first material comprises a semiconductor (¶ 89).
 	Regarding claim 13, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Simons disclose a high mobility wherein said chip comprises a high-electron mobility transistor (pHEMT), wherein said high-electron mobility transistor 
           Regarding claim 19, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Mitchell discloses said transmitting or receiving unit comprises one or more antennas (¶ 3).
Regarding claim 21, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Mitchell discloses said transmitting or receiving unit is configured to transmit said signals to, or receive said signals from, a remote transmitting or receiving unit (¶ 3).
 	Regarding claim 22, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Mitchell discloses said signals comprise one or more members selected from the group consisting of a voice signal, an audio signal, and a video signal (¶ 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) in view of Lee et al (WO 02/01808; hereinafter Lee) in view of Simons et al (US 9,484,613) in view of Foster et al (US 6,016,313).
Regarding claim 6, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein they do not disclose said transmitting or receiving unit is configured to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0.002,188) in view of Lee et al (WO 02/01808) in view of Hawkes et al (US 5,835,530).
 	Regarding claim 7, Mitchell, Chen and Lee disclose the system of claim 1, wherein they do not disclose said transmitting or receiving unit is configured to transmit or receive said signals with a threshold signal power to noise power ratio of at least about 10 decibels (dB).  In the same field of endeavor, Hawkes et al disclose said transmitting or receiving unit is configured to transmit or receive said signals with a threshold signal power to noise power ratio of at least about 10 decibels (dB) (col 3, lines 11-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to send and receive signals that is strong enough to be detectable by the other communication node.
Claims 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0.002,188) in view of Lee et al (WO 02/01808; hereinafter Lee) in view of Nasser-Faili (US 2017/0,084,450).
Regarding claim 8, Mitchell, Chen and Lee disclose the system of claim 1, wherein they do not disclose the second material exhibits an sp3 carbon peak at about 1332 wavenumbers (                        
                            
                                
                                    c
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ) having a full width half maximum less than or equal to about 5.0                         
                            
                                
                                    c
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     as measured by Raman spectroscopy.  In the same field of endeavor, Nassir-Faili disclose the second material exhibits an sp3 carbon peak at about 1332 wavenumbers (                        
                            
                                
                                    c
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ) having a full width half maximum less than or equal to about 5.0                         
                            
                                
                                    c
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     as measured by Raman spectroscopy (abstract; ¶ 23, 26, 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide a semiconductor device with a specific type of material with improved thermal conductivity.
 	Regarding claim 9, Mitchell, Chen and Lee disclose the system of claim 1, wherein Chen disclose said second material, e.g. comprises gold, palladium, or nickel (¶ 129, 131, 822).  Mitchell, Chen and Lee disclose do not disclose the second material is diamond.  In the same field of endeavor, Nasser-Faili disclose the second material is diamond (¶ 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide an alternative type of material for the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416, and that Chen disclose the invention is not limited to the materials described therein (¶ 1008).  
 	Regarding claim 11, Mitchell, Chen and Lee disclose the system of claim 1, wherein Chen disclose said layered structure comprises a material selected from the group consisting of e.g. GaAs, InGaAs, InGaP (¶ 625, 434, 439-440, 1008; fig. 14F).  
 	Regarding claim 12, Mitchell, Chen and Lee disclose the system of claim 1, wherein Chen discloses said first material comprises a semiconductor material (¶ 89).  Chen do not specifically disclose a wide-bandgap semiconductor material.  In the same field of endeavor, Nasser-Faili disclose a wide-bandgap semiconductor material (¶ 5, 82).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to do so since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), e.g. due to GaN's inherent high critical electrical field and wide bandgap, GaN devices are preferred for high power electrical applications and that Chen disclose the disclosure is not limited to the materials described therein (¶ 1008).  
Claim 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0.002,188) in view of Lee et al (WO 02/01808; hereinafter Lee) in view of Simons et al (US 9,484,613) further in view of O’Neill (US 4,359,733).
Regarding claim 14, Mitchell, Chen and Lee disclose the system of claim 1, wherein they do not disclose the system further comprising a satellite comprising said chip and said transmitting or receiving unit.  In the same field of endeavor, O’Neill disclose a satellite (S1) comprising an amplifier chip (transistor chip NE-244; col 39, line 9-39; col 28, line 44-66) and said transmitting or receiving unit (figs. 16A-16C; col 39, line 14 – col 40, line 66; col 42, line 5-30).  It would have been obvious to one of 
 	Regarding claim 17, Mitchell, Chen, Lee, and O’Neill disclose the system of claim 14, wherein O’Neill disclose the system further comprising an additional satellite (S2, S3; figs. 16A-16C) comprising an additional transmitting or receiving unit (col 39, line 14 – col 40, line 66; col 42, line 5-30).
 	Regarding claim 18, Mitchell, Chen, Lee, and O’Neill disclose the system of claim 14, wherein O’Neill disclose the system further comprising an additional satellite (S2, S3) comprising an additional chip (transistor chip NE-244; col 39, line 9-39; col 28, line 44-66) and an additional transmitting or receiving unit (figs. 16A-16C; col 39, line 14 – col 40, line 66; col 42, line 5-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to do so since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) in view of Lee et al (WO 02/01808) in view of Simons et al (US 9,484,613) in view of O’Neill (US 4,359,733) in view of Liang et al (US 2020/0,378,372).
Regarding claim 15, Mitchell, Chen, Lee, and O’Neill disclose the system of claim 14, wherein they do not disclose said satellite is a cubesat.  In the same field of endeavor, Liang disclose the satellite is a cubesat (¶ 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to use a micro-satellite platform type that minimizes space.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) in view of Lee et al (WO 02/01808; hereinafter Lee) ) in view of Simons et al (US 9,484,613) in view of O’Neill (US 4,359,733) further in view of Edinger et al (US 2019/0,025,422).
           Regarding claim 16, Mitchell, Chen, Lee, and O’Neill disclose the system of claim 14, wherein they do not disclose said satellite weighs at least about 10 kilograms (kg).  In the same field of endeavor, Edinger et al disclose a satellite weighs at least about 10 kilograms (kg) (¶ 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide a small size weigh satellite such as cubsat to minimize space and satellite’s mass.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) in view of Lee et al (WO 02/01808 in view of Simons et al (US 9,484,613) in view of Ravishankar (US 2017/0085,329).
Regarding claim 20, Mitchell, Chen and Lee disclose the system of claim 19, wherein they do not disclose said one or more antennas comprises a receiving antenna having an antenna gain-to-noise temperature (G/T) greater than or equal to about 10 decibels per Kelvin (dB/K).  In the same field of endeavor, Ravishankar disclose receiving antenna having an antenna gain-to-noise temperature (G/T) greater than or equal to about 20 decibels per Kelvin (dB/K) (¶ 66).  However, the examiner takes official notice that the antenna gain-to-noise temperature (G/T) greater than or equal to about 10 decibels per Kelvin (dB/K) due to the undesired energy from the satellite and an end-point measured based on the receive gain and the noise temperature.  In the .  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2014/0,004,853) in view of Chen (US 2014/0,002,188) in view of Lee et al (WO 02/01808 in view of Simons et al (US 9,484,613) further in view of Marchandise et al (US 2017/0,043,885).
    Regarding claim 23, Mitchell, Chen, Lee, and Simons disclose the system of claim 1, wherein Lee disclose said transmitting or receiving unit is configured to transmit or receive said signals at an altitude (pg. 44, line 814, pg. 29, line 1-11). Mitchell, Chen and Lee do not disclose said transmitting or receiving unit is configured to transmit or receive said signals from at least about 150 kilometers (km) to about 40,000 (km).  Marchandise et al disclose the transmitting or receiving unit is configured to transmit or receive said signals at an altitude from at least about 150 kilometers (km) to about 40,000 (km) (¶ 15).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to transmit and receive at a certain altitude from manned or unmanned platforms based on the initial and final orbits of the satellites or deep space platforms.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANA N LE/Primary Examiner, Art Unit 2648